Order entered September 23, 2013




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-13-00854-CV

                  HALLIBURTON ENERGY SERVICES, INC., Appellant

                                             V.

                     AXIS TECHNOLOGIES, LLC, ET AL., Appellees

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-00267-D

                                         ORDER
       We GRANT the September 19, 2013 unopposed motion of nonresident attorney, Bryan

A. Fuller, for admission pro hac vice. We DIRECT the Clerk of this Court to add Bryan A.

Fuller as counsel pro hac vice.


                                                    /s/   DAVID LEWIS
                                                          JUSTICE